NO. 07-08-0385-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



DECEMBER 2, 2008



______________________________





SHANE SEPEDA, APPELLANT



v.



THE STATE OF TEXAS, APPELLEE



_________________________________



FROM THE 47
TH
 DISTRICT COURT OF POTTER COUNTY;



NO. 54,125-A; HON. HAL MINER, PRESIDING



_______________________________



Before CAMPBELL, HANCOCK and PIRTLE, JJ.



  
ABATEMENT AND REMAND

Appellant, Shane Sepeda, was convicted of possession of a controlled substance and sentenced to 20 years confinement in the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a notice of appeal challenging his conviction.  The clerk's record was filed on November 24, 2008.  Upon reviewing the record, it came to this Court's attention that the Trial Court's Certification of Defendant's Right of Appeal does not comply with Rule 25.2(d) of the Texas Rules of Appellate Procedure.  Specifically, the certification does not indicate whether or not appellant has the right to appeal.

Consequently, we abate this appeal and remand this cause to the trial court for further proceedings.  Upon remand, the trial court shall utilize whatever means necessary to secure a proper Certification of Defendant's Right of Appeal in compliance with Rule 25.2(d).  Once properly completed and executed, the certification shall be included in a supplemental clerk's record.  
See
 Tex. R. App. P. 34.5(c)(2).  The trial court shall cause this supplemental clerk's record to be filed with the Clerk of this Court by January 2, 2009.  This order constitutes notice to all parties, pursuant to Rule 37.1 of the Texas Rules of Appellate Procedure, of the defective certification.  If a supplemental clerk's record containing a proper certification is not filed in accordance with this order, this matter will be referred to the Court for dismissal.  
See
 Tex. R. App. P. 25.2(d). 

It is so ordered.

Per Curiam



Do not publish.